





Exhibit 10.5

SECURITY AGREEMENT

THIS SECURITY AGREEMENT dated as of March 13, 2009 (“Security Agreement”), is
made by and among IGI LABORATORIES, INC., a Delaware corporation (“IGI”),
IMMUNOGENETICS, INC., a Delaware corporation (“Subsidiary”, each of IGI and
Subsidiary, a “Grantor” and collectively, the “Grantors”), and the secured
parties listed on the signature pages hereto (each, a “Secured Party” and,
collectively, the “Secured Parties”).

RECITALS

A.

Each Secured Party has agreed to make certain advances of money and to extend
certain financial accommodation to Grantors (collectively, the “Loans”) as
evidenced by those certain Secured Convertible Promissory Notes executed by IGI
in favor of each Secured Party (each, a “Note” and, collectively, the “Notes”)
issued under that certain Securities Purchase Agreement, dated as of March 13,
2009, by and among IGI and the Secured Parties (the “Purchase Agreement”).

B.

The Secured Parties are willing to make the Loans to Grantors, but only upon the
condition, among others, that Grantors shall have executed and delivered this
Security Agreement to the Secured Parties.

C.

IGI’s obligations under the Notes are guaranteed by Subsidiary pursuant to a
Guaranty Agreement made by Subsidiary in favor of the Secured Parties, dated as
of even date herewith (the “Guaranty Agreement”).

AGREEMENT

NOW, THEREFORE, in order to induce the Secured Parties to make the Loans and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, each Grantor hereby
represents, warrants, covenants and agrees as follows:

1.

DEFINED TERMS. When used in this Security Agreement the following terms shall
have the following meanings (such meanings being equally applicable to both the
singular and plural forms of the terms defined):

“Bankruptcy Code” means Title XI of the United States Code.

“Collateral” shall have the meaning assigned to such term in Section 2 of this
Security Agreement.











“Contracts” means all contracts (including any customer, vendor, supplier,
service or maintenance contract), leases, licenses, undertakings, purchase
orders, permits, franchise agreements or other agreements (other than any right
evidenced by Chattel Paper, Documents or Instruments), whether in written or
electronic form, in or under which a Grantor now holds or hereafter acquires any
right, title or interest, including, without limitation, with respect to an
Account, any agreement relating to the terms of payment or the terms of
performance thereof.

“Copyright License” means any agreement, whether in written or electronic form,
in which a Grantor now holds or hereafter acquires any interest, granting any
right in or to any Copyright or Copyright registration (whether a Grantor is the
licensee or the licensor thereunder) including, without limitation, licenses
pursuant to which a Grantor has obtained the exclusive right to use a copyright
owned by a third party.

“Copyrights” means all of the following now owned or hereafter acquired or
created (as a work for hire for the benefit of a Grantor) by a Grantor or in
which a Grantor now holds or hereafter acquires or receives any right or
interest, in whole or in part: (a) all copyrights, whether registered or
unregistered, held pursuant to the laws of the United States, any State thereof
or any other country; (b) registrations, applications, recordings and
proceedings in the United States Copyright Office or in any similar office or
agency of the United States, any State thereof or any other country; (c) any
continuations, renewals or extensions thereof; (d) any registrations to be
issued in any pending applications, and shall include any right or interest in
and to work protectable by any of the foregoing which are presently or in the
future owned, created or authorized (as a work for hire for the benefit of a
Grantor) or acquired by a Grantor, in whole or in part; (e) prior versions of
works covered by copyright and all works based upon, derived from or
incorporating such works; (f) income, royalties, damages, claims and payments
now and hereafter due and/or payable with respect to copyrights, including,
without limitation, damages, claims and recoveries for past, present or future
infringement; (g) rights to sue for past, present and future infringements of
any copyright; and (h) any other rights corresponding to any of the foregoing
rights throughout the world.

“Event of Default” means (a) any failure by a Grantor forthwith to pay or
perform any of the Secured Obligations unless such failure is cured within five
(5) days after such Grantor receives notice of such failure; (b) any report,
information or notice made to, obtained or received by Secured Parties at any
time after the date hereof indicating that Secured Parties’ security interest in
the Collateral is not prior to all other security interests in the Collateral or
other interests reflected in such report, information or notice unless the
Secured Parties’ security interest in the Collateral becomes prior to all other
security interests in the Collateral or other interests reflected in such
report, information or notice within five (5) days after the date a Grantor
becomes aware of such report, information or notice; (c) any failure by a
Grantor to perform any covenant set forth herein or Notes, or any representation
or warranty of a Grantor hereunder or thereunder shall be inaccurate in any
material respect when made; and (d) any other “Event of Default” as defined in
the Notes.





-2-




“Intellectual Property” means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by a
Grantor or in which a Grantor now holds or hereafter acquires or receives any
right or interest, and shall include, in any event, any Copyright, Trademark,
Patent, trade secret, customer list, internet domain name (including any right
related to the registration thereof), proprietary or confidential information,
mask work, source, object or other programming code, invention (whether or not
patented or patentable), technical information, procedure, design, knowledge,
know-how, software, data base, data, skill, expertise, recipe, experience,
process, model, drawing, material or record.

“Intercreditor Agreement” means the Intercreditor Agreement by and among IGI,
the Secured Parties, and Pinnacle Mountain Partners LLC, a New Hampshire limited
liability company (“Pinnacle”), dated as of the date hereof.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests, whether in-bound or out-bound, whether in
written or electronic form, now or hereafter owned or acquired or received by a
Grantor or in which a Grantor now holds or hereafter acquires or receives any
right or interest, and shall include any renewals or extensions of any of the
foregoing thereof.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Majority Lenders” means any Secured Party or group of Secured Parties holding
greater than sixty percent (60%) of the outstanding and unpaid principal under
all Loans of all Secured Parties.

“Patent License” means any agreement, whether in written or electronic form, in
which a Grantor now holds or hereafter acquires any interest, granting any right
with respect to any invention on which a Patent is in existence (whether a
Grantor is the licensee or the licensor thereunder).

“Patents” means all of the following in which a Grantor now holds or hereafter
acquires any interest: (a) all letters patent of the United States or any other
country, all registrations and recordings thereof and all applications for
letters patent of the United States or any other country, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any other country; (b) all reissues, divisions,
continuations, renewals, continuations-in-part or extensions thereof; (c) all
petty patents, divisionals and patents of addition; (d) all patents to issue in
any such applications; (e) income, royalties, damages, claims and payments now
and hereafter due and/or payable with respect to patents, including, without
limitation, damages, claims and recoveries for past, present or future
infringement; and (f) rights to sue for past, present and future infringements
of any patent.





-3-




“Permitted Lien” means: (a) any Liens granted to Pinnacle to the extent such
Liens are subject to the Intercreditor Agreement; (b) Liens for taxes, fees,
assessments or other governmental charges or levies, either not delinquent or
being contested in good faith by appropriate proceedings, provided the same have
no priority over any of Secured Parties’ security interests; (c) Liens (i) upon
or in any Equipment acquired or held by a Grantor to secure the purchase price
of such Equipment or indebtedness incurred solely for the purpose of financing
the acquisition of such Equipment or (ii) existing on such Equipment at the time
of its acquisition, provided that the Lien is confined solely to the Equipment
so acquired, improvements thereon and the Proceeds of such Equipment; (d) leases
or subleases and licenses or sublicenses granted to others in the ordinary
course of a Grantor’s business if such are otherwise permitted under this
Security Agreement and do not interfere in any material respect with the
business of such Grantor; (e) any right, title or interest of a licensor under a
license provided that such license or sublicense does not prohibit the grant of
the security interest granted hereunder; (f) Liens arising from judgments,
decrees or attachments; (g) easements, reservations, rights-of-way,
restrictions, minor defects or irregularities in title and other similar Liens
affecting real property not interfering in any material respect with the
ordinary conduct of the business of a Grantor; (h) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods; (i) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of setoff or similar rights and remedies as to deposit accounts or other
funds maintained with a creditor depository institution; (j) Liens on equipment
leased by a Grantor pursuant to an operating lease in the ordinary course of
such Grantor’s business (including proceeds thereof and accessions thereto), all
incurred solely for the purpose of financing the lease of such equipment
(including Liens arising from UCC financing statements regarding such leases);
and (k) any Lien approved in advance in writing by the Majority Lenders.

“Pro Rata” means, as to any Secured Party at any time, the percentage equivalent
at such time of such Secured Party’s aggregate unpaid principal amount of Loans,
divided by the combined aggregate unpaid principal amount of all Loans of all
Secured Parties.

“Secured Obligations” means (a) the obligation of a Grantor to repay each
Secured Party all of the unpaid principal amount of, and accrued interest on
(including any interest that accrues after the commencement of bankruptcy), such
Secured Party’s Loans; (b) the obligation of a Grantor to pay any fees, costs or
expenses of the Secured Parties under the Notes, the Purchase Agreement or this
Security Agreement; and (c) all other indebtedness, liabilities and obligations
of a Grantor to each Secured Party, whether now existing or hereafter incurred,
and whether created under, arising out of or in connection with any written
agreement or otherwise.

“Security Agreement” means this Security Agreement and all Schedules hereto, as
the same may from time to time be amended, modified, supplemented or restated.

“Trademark License” means any agreement, whether in written or electronic form,
in which a Grantor now holds or hereafter acquires any interest, granting any
right in and to any Trademark or Trademark registration (whether a Grantor is
the licensee or the licensor thereunder).





-4-




“Trademarks” means any of the following in which a Grantor now holds or
hereafter acquires any interest: (a) any trademarks, tradenames, corporate
names, company names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof and any applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country (collectively, the “Marks”); (b)
any reissues, extensions or renewals thereof; (c) the goodwill of the business
symbolized by or associated with the Marks; (d) income, royalties, damages,
claims and payments now and hereafter due and/or payable with respect to the
Marks, including, without limitation, damages, claims and recoveries for past,
present or future infringement; and (e) rights to sue for past, present and
future infringements of the Marks.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of Delaware (and each reference in this Security Agreement
to an Article thereof (denoted as a Division of the UCC as adopted and in effect
in the State of Delaware) shall refer to that Article (or Division, as
applicable) as from time to time in effect; provided, however, in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Delaware, the term “UCC” shall mean the
Uniform Commercial Code (including the Articles thereof) as in effect at such
time in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.

In addition, the following terms shall be defined terms having the meaning set
forth for such terms in the UCC: “Account” (including health-care-insurance
receivables), “Account Debtor”, “Chattel Paper” (including tangible and
electronic chattel paper), “Commercial Tort Claims”, “Commodity Account”,
“Deposit Account”, “Documents”, “Equipment” (including all accessions and
additions thereto), “Fixtures”, “General Intangible” (including payment
intangibles and software), “Instrument”, “Inventory” (including all goods held
for sale or lease or to be furnished under a contract of service, and including
returns and repossessions), “Investment Property” (including securities and
securities entitlements), “Letter-of-Credit Right” (whether or not the letter of
credit is evidenced by a writing), “Payment Intangibles”, “Proceeds”,
“Promissory Notes”, “Securities Account”, and “Supporting Obligations”. Each of
the foregoing defined terms shall include all of such items now owned, or
hereafter acquired, by a Grantor.

2.

GRANT OF SECURITY INTEREST. As collateral security for the full, prompt,
complete and final payment and performance when due (whether at stated maturity,
by acceleration or otherwise) of all the Secured Obligations and in order to
induce the Secured Parties to cause the Loans to be made, each Grantor hereby
assigns, conveys, mortgages, pledges, hypothecates and transfers to the Secured
Parties, and hereby grants to the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in, to and under the following, whether
now owned or hereafter acquired, (all of which being collectively referred to
herein as the “Collateral”):





-5-




(a)

All Accounts of Grantor;

(b)

All Chattel Paper of Grantor;

(c)

All Commercial Tort Claims of Grantor;

(d)

All Contracts of Grantor;

(e)

All Deposit Accounts of Grantor;

(f)

All Documents of Grantor;

(g)

All Equipment of Grantor;

(h)

All Fixtures of Grantor;

(i)

All General Intangibles of Grantor, including, without limitation, Payment
Intangibles, all Copyrights, Patents, Trademarks, Licenses, designs, drawings,
technical information, marketing plans, customer lists, trade secrets,
proprietary or confidential information, inventions (whether or not patentable),
procedures, know-how, models and data;

(j)

All Instruments of Grantor, including, without limitation, Promissory Notes;

(k)

All Inventory of Grantor;

(l)

All Investment Property of Grantor;

(m)

All Letter-of Credit Rights of Grantor;

(n)

All Supporting Obligations of Grantor;

(o)

All property of Grantor held by any Secured Party, or any other party for whom
any Secured Party is acting as agent hereunder, including, without limitation,
all property of every description now or hereafter in the possession or custody
of or in transit to any Secured Party or such other party for any purpose,
including, without limitation, safekeeping, collection or pledge, for the
account of Grantor, or as to which Grantor may have any right or power;

(p)

All other goods and personal property of Grantor, wherever located, whether
tangible or intangible, and whether now owned or hereafter acquired, existing,
leased or consigned by or to Grantor; and

(q)

To the extent not otherwise included, all Proceeds of each of the foregoing and
all accessions to, substitutions and replacements for and rents, profits and
products of each of the foregoing.





-6-




Notwithstanding the foregoing provisions of this Section 2, the grant,
assignment and transfer of a security interest as provided herein shall not
extend to, and the term “Collateral” shall not include: (a) “intent-to-use”
trademarks at all times prior to the first use thereof, whether by the actual
use thereof in commerce, the recording of a statement of use with the United
States Patent and Trademark Office or otherwise; (b) any Contract, Instrument or
Chattel Paper in which a Grantor has any right, title or interest if and to the
extent such Contract, Instrument or Chattel Paper includes a provision
containing a restriction on assignment such that the creation of a security
interest in the right, title or interest of such Grantor therein would be
prohibited and would, in and of itself, cause or result in a default thereunder
enabling another person party to such Contract, Instrument or Chattel Paper to
enforce any remedy with respect thereto; provided that the foregoing exclusion
shall not apply if (i) such prohibition has been waived or such other person has
otherwise consented to the creation hereunder of a security interest in such
Contract, Instrument or Chattel Paper or (ii) such prohibition would be rendered
ineffective pursuant to Sections 9-407(a) or 9-408(a) of the UCC, as applicable
and as then in effect in any relevant jurisdiction, or any other applicable law
(including the Bankruptcy Code) or principles of equity); provided further that
immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and each Grantor shall be deemed to
have granted a security interest in, all its rights, title and interests in and
to such Contract, Instrument or Chattel Paper as if such provision had never
been in effect; and provided further that the foregoing exclusion shall in no
way be construed so as to limit, impair or otherwise affect any Secured Party’s
unconditional continuing security interest in and to all rights, title and
interests of each Grantor in or to any payment obligations or other rights to
receive monies due or to become due under any such Contract, Instrument or
Chattel Paper and in any such monies and other proceeds of such Contract,
Instrument or Chattel Paper; or (c) any Equipment subject to Permitted Liens in
cases where the secured party has prohibited additional Liens.

3.

RIGHTS OF SECURED PARTIES; COLLECTION OF ACCOUNTS.

(a)

Notwithstanding anything contained in this Security Agreement to the contrary,
each Grantor expressly agrees that it shall remain liable under each of its
Contracts and each of its Licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder and that it shall
perform all of its duties and obligations thereunder, all in accordance with and
pursuant to the terms and provisions of each such Contract or License. No
Secured Party shall have any obligation or liability under any Contract or
License by reason of or arising out of this Security Agreement or the granting
to the Secured Parties of a lien therein or the receipt by any Secured Party of
any payment relating to any Contract or License pursuant hereto, nor shall any
Secured Party be required or obligated in any manner to perform or fulfill any
of the obligations of any Grantor under or pursuant to any Contract or License,
or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any Contract or License, or to present or file any claim, or
to take any action to collect or enforce any performance or the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time.





-7-




(b)

Each Secured Party authorizes each Grantor to collect its Accounts, provided
that such collection is performed in a prudent and businesslike manner, and the
Secured Parties may, upon the occurrence and during the continuation of any
Event of Default, limit or terminate said authority at any time. Upon the
occurrence and during the continuance of any Event of Default, at the request of
the Majority Lenders, Grantors shall deliver all original and other documents
evidencing and relating to the performance of labor or service which created
such Accounts, including, without limitation, all original orders, invoices and
shipping receipts.

(c)

Any Secured Party may at any time, upon the occurrence and during the
continuance of any Event of Default and the written consent of the Majority
Lenders, without notifying Grantors of its intention to do so, notify Account
Debtors of Grantors, parties to the Contracts of Grantors, obligors in respect
of Instruments of Grantors and obligors in respect of Chattel Paper of Grantors
that the Accounts and the right, title and interest of Grantors in and under
such Contracts, Instruments and Chattel Paper have been assigned to the Secured
Parties and that payments shall be made directly to the Secured Parties. Upon
the request of the Majority Lenders, each Grantor shall so notify such Account
Debtors, parties to such Contracts, obligors in respect of such Instruments and
obligors in respect of such Chattel Paper. Upon the occurrence and during the
continuance of any Event of Default, any Secured Party may, in its name or in
the name of other Secured Parties, communicate with such Account Debtors,
parties to such Contracts, obligors in respect of such Instruments and obligors
in respect of such Chattel Paper to verify with such parties, to such Secured
Party’s satisfaction, the existence, amount and terms of any such Accounts,
Contracts, Instruments or Chattel Paper.

4.

REPRESENTATIONS AND WARRANTIES. Each Grantor hereby represents and warrants to
the Secured Parties that:

(a)

Except for the security interest granted to the Secured Parties under this
Security Agreement and Permitted Liens, Grantor is the sole legal and equitable
owner of each item of the Collateral in which it purports to grant a security
interest hereunder, having good and marketable title thereto, free and clear of
any and all Liens.

(b)

No effective security agreement, financing statement, equivalent security or
lien instrument or continuation statement covering all or any part of the
Collateral exists, except for Permitted Liens.

(c)

This Security Agreement creates a legal and valid security interest on and in
all of the Collateral in which Grantor now has rights and will create a legal
and valid security interest in the Collateral in which Grantor later acquires
rights.





-8-




(d)

Grantor’s taxpayer identification number is, and chief executive office,
principal place of business, and the place where Grantor maintains its records
concerning the Collateral are presently located at the address set forth on the
signature page hereof. If Grantor is a corporation, limited liability company,
limited partnership, corporate trust or other registered organization, the State
(or if not a state, the other jurisdiction) under whose law such registered
organization was organized is set forth on the signature page hereof. The
Collateral, other than Deposit Accounts, Securities Accounts, Commodity Accounts
and motor vehicles and other mobile goods of the type contemplated in Section
9103(3)(a) of the UCC, is presently located at such address and at such
additional addresses set forth on Schedule A attached hereto.

(e)

The name and address of each depository institution at which Grantor maintains
any Deposit Account and the account number and account name of each such Deposit
Account is listed on Schedule B attached hereto. The name and address of each
securities intermediary or commodity intermediary at which Grantor maintains any
Securities Account or Commodity Account and the account number and account name
is listed on Schedule B attached hereto. Grantor agrees to notify the Secured
Parties from time to time within five (5) business days after opening any
additional Deposit Account, Securities Account or Commodity Account, or closing
or changing the account name or number on any existing Deposit Account,
Securities Account, or Commodity Account.

(f)

None of the Investment Property of Grantor has been transferred in violation of
the securities registration, securities disclosure or similar laws of any
jurisdiction to which such transfer may be subject.

(g)

All Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks and
Trademark Licenses now owned, held or in which Grantor otherwise has any
interest are listed on Schedule C attached hereto. Grantor shall amend Schedule
C from time to time within twenty (20) business days after the filing of any
application for a Patent, Trademark or Copyright or the issuance of any Patent
or registration of any Trademark or Copyright to reflect any additions to or
deletions from this list. Except as set forth on Schedule C, none of the
Patents, Trademarks or Copyrights has been licensed to any third party.

5.

COVENANTS. Each Grantor covenants and agrees with the Secured Parties that from
and after the date of this Security Agreement and until the Secured Obligations
have been performed and paid in full:

5.1.

Disposition of Collateral. Subject to the next sentence of this Section 5.1,
Grantor shall not sell, lease, transfer or otherwise dispose of any of the
Collateral, or attempt or contract to do so, other than (a) the sale of
Inventory; (b) the granting of non-exclusive Licenses or exclusive Licenses if
the grant of an exclusive License is approved by the Board of the Directors of
the Grantor; and (c) the disposal of worn-out or obsolete Equipment, all in the
ordinary course of Grantor’s business.





-9-




5.2.

Change of Jurisdiction of Organization, Relocation of Business or Collateral.
Grantor shall not change its jurisdiction of organization, relocate its chief
executive office, principal place of business or its records, or allow the
relocation of any Collateral (except as allowed pursuant to Section 5.1
immediately above) from such address(es) provided to the Secured Parties
pursuant to Section 4(d) above without thirty (30) days prior written notice to
the Secured Parties.

5.3.

Limitation on Liens on Collateral. Grantor shall not, directly or indirectly,
create, permit or suffer to exist, and shall defend the Collateral and any other
assets of Grantor of any kind (including real property) against and take such
other action as is necessary to remove, any Lien on the Collateral or any other
such property, except (a) Permitted Liens and (b) the Lien granted to the
Secured Parties under this Security Agreement. Grantor shall use its
commercially reasonable efforts to further defend the right, title and interest
of the Secured Parties in and to any of Grantor’s rights under the Chattel
Paper, Contracts, Documents, General Intangibles, Instruments and Investment
Property and to the Equipment and Inventory and in and to the Proceeds thereof
against the claims and demands of all persons whomsoever.

5.4.

Limitations on Modifications of Accounts, Etc. Upon the occurrence and during
the continuance of any Event of Default, Grantor shall not, without the Majority
Lenders’ prior written consent which shall not be unreasonably withheld, grant
any extension of the time of payment of any of the Accounts, Chattel Paper,
Instruments or amounts due under any Contract or Document, compromise, compound
or settle the same for less than the full amount thereof, release, wholly or
partly, any person liable for the payment thereof, or allow any credit or
discount whatsoever thereon other than trade discounts and rebates granted in
the ordinary course of Grantor’s business.

5.5.

Insurance. Grantor shall maintain reasonable insurance policies insuring the
Collateral against loss or damage from such risks and in such amounts and forms
and with such companies as are customarily maintained by businesses similar to
Grantor.

5.6.

Taxes, Assessments, Etc. Grantor shall pay promptly when due all property and
other taxes, assessments and government charges or levies imposed upon, and all
claims (including claims for labor, materials and supplies) against, the
Equipment, Fixtures or Inventory, except to the extent the validity thereof is
being contested in good faith and adequate reserves are being maintained in
connection therewith.

5.7.

Maintenance of Records. Grantor shall keep and maintain at its own cost and
expense reasonably satisfactory and complete records of the Collateral. Grantor
shall not create any Chattel Paper without placing a legend on the Chattel Paper
acceptable to the Majority Lenders indicating that the Secured Parties have a
security interest in the Chattel Paper.





-10-




5.8.

Registration of Intellectual Property Rights. Grantor shall promptly register or
cause to be registered (to the extent not already registered) the most recent
version of any Copyright and any Copyright License and any Patent, Patent
License, Trademark or Trademark License, which, individually or in the
aggregate, is material to the conduct of Grantor’s business, with the United
States Copyright Office or Patent and Trademark Office or similar offices in
overseas jurisdictions, as applicable, including, without limitation, in all
such cases, the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings. Grantor shall register or cause to be registered with the United
States Copyright Office or Patent and Trademark Office or similar offices in
overseas jurisdictions, as applicable, those additional rights and interests
developed or acquired by Grantor after the date of this Security Agreement,
including, without limitation, any additions to the rights and interests of
Grantor listed on Schedule C hereto, prior to the sale nr licensing of any
product containing such rights and interests.

5.9.

Notification Regarding Changes in Intellectual Property. Grantor shall:

(a)

promptly advise the Secured Parties of any subsequent ownership right or
interest of the Grantor in or to any Copyright, Patent, Trademark or License not
specified on Schedule C hereto and shall permit the Secured Parties to amend
such Schedule, as necessary, to reflect any addition or deletion to such
ownership rights; and

(b)

promptly give Secured Parties written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office and the United States Copyright Office or similar
offices in overseas jurisdictions, including the date of such filing and the
registration or application numbers, if any.

5.10.

Defense of Intellectual Property. Grantor shall (a) use its commercially
reasonable efforts to protect, defend and maintain the validity and
enforceability of the Copyrights, Patents and Trademarks, (b) use its
commercially reasonable efforts to detect infringements of the Copyrights,
Patents and Trademarks and promptly advise the Secured Parties in writing of
material infringements detected and (c) not allow any Copyrights, Patents or
Trademarks to be abandoned, forfeited or dedicated to the public without the
written consent of the Majority Lenders unless reasonable business practice
would determine that any such abandonment is appropriate.





-11-




5.11.

Further Assurances; Pledge of Instruments. At any time and from time to time,
upon the written request of the Majority Lenders, and at the sole expense of
Grantor, Grantor shall promptly and duly execute and deliver any and all
financing statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, mortgages, deeds of trust,
opinions of counsel, and all other documents (collectively, the “Additional
Documents”) and take such further action as the Majority Lenders may reasonably
deem necessary or desirable to obtain the full benefits of this Security
Agreement, including, without limitation, (a) using its commercially reasonable
efforts to secure all consents and approvals necessary or appropriate for the
grant of a security interest to the Secured Parties in any Contract held by
Grantor or in which Grantor has any right or interest not heretofore assigned;
(b) executing, delivering and causing to be filed any financing or continuation
statements (including “in lieu” continuation statements) under the UCC with
respect to the security interests granted hereby; (c) filing or cooperating with
the Secured Parties in filing any forms or other documents required to be
recorded with the United States Patent and Trademark Office, United States
Copyright Office or similar offices in overseas jurisdictions, or any actions,
filings, recordings or registrations in any foreign jurisdiction or under any
international treaty, required to secure or protect the Secured Parties’
interest in Grantor’s Collateral; (d) transferring Grantor’s Collateral to the
Secured Parties’ possession (only if a security interest in such Collateral can
be perfected by possession); (e) at any Secured Party’s reasonable request,
placing the interest of the Secured Parties as lienholder on the certificate of
title (or similar evidence of ownership) of any vehicle, watercraft or other
Equipment constituting Collateral owned by Grantor which is covered by a
certificate of title (or similar evidence of ownership); (f) at any Secured
Party’s reasonable request, executing and delivering or causing to be delivered
written notice to insurers of the Secured Parties’ security interest in, or
claim in or under, any policy of insurance (including unearned premiums); and
(g) at the Majority Lenders’ reasonable request, using its commercially
reasonable efforts to obtain acknowledgments from bailees having possession of
any Collateral and waivers of liens from landlords and mortgagees of any
location where any of the Collateral may from time to time be stored or located.
Any Secured Party may at any time and from time to time file Additional
Documents that describe the Collateral as all assets of Grantor or words of
similar effect. To the maximum extent permitted by law, any Additional Documents
may be signed by any Secured Party on behalf of Grantor and may be filed at any
time in any jurisdiction. Grantor also hereby authorizes any Secured Party to
file any such Additional Documents (including “in lieu” continuation statements)
without the signature of Grantor. If any amount payable under or in connection
with any of the Collateral is or shall become evidenced by any Instrument, such
Instrument, other than checks and notes received in the ordinary course of
business and any Instrument in the outstanding or stated amount of less than
twenty-five thousand dollars ($25,000), shall be duly endorsed in a manner
reasonably satisfactory to the Majority Lenders and delivered to the Secured
Parties promptly and in any event within five (5) business days of Grantor’s
receipt thereof.

6.

RIGHTS AND REMEDIES UPON DEFAULT. After any Event of Default shall have occurred
and while such Event of Default is continuing:





-12-




(a)

Upon the written consent of the Majority Lenders, the Secured Parties may
exercise in addition to all other rights and remedies granted to it under this
Security Agreement, the Intercreditor Agreement, the Guaranty or the Notes and
under any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the UCC.
Without limiting the generality of the foregoing, each Grantor expressly agrees
that in any such event the Secured Parties, without demand of performance or
other demand, advertisement or notice of any kind (except the notice specified
below of time and place of public or private sale) to or upon such Grantor or
any other person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the UCC and other
applicable law), may (i) reclaim, take possession, recover, store, maintain,
finish, repair, prepare for sale or lease, shop, advertise for sale or lease and
sell or lease (in the manner provided herein) the Collateral, and in connection
with the liquidation of the Collateral and collection of the accounts receivable
pledged as Collateral, use any Trademark, Copyright, or process used or owned by
a Grantor and (ii) forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and may forthwith sell, lease, assign, give an
option or options to purchase or sell or otherwise dispose of and deliver said
Collateral (or contract to do so), or any part thereof, in one or more parcels
at public or private sale or sales, at any exchange or broker’s board or at any
Secured Party’s offices or elsewhere at such prices as they may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
To the extent a Grantor has the right to do so, each Grantor authorizes any
Secured Party, on the terms set forth in this Section 6 to enter the premises
where the Collateral is located during normal business hours, to take possession
of the Collateral, or any part of it, and to pay, purchase, contact, or
compromise any encumbrance, charge, or lien which, in the opinion of any Secured
Party, appears to be prior or superior to its security interest. Any Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of said Collateral so sold, free of any right or equity of
redemption, which equity of redemption each Grantor hereby releases. Each
Grantor further agrees, at the Majority Lenders’ request, to assemble its
Collateral and make it available to the Secured Parties at places which the
Secured Parties shall reasonably select, whether at Grantor’s premises or
elsewhere. The Secured Parties shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale as provided in
Section 6(f) below and only after so paying over such net proceeds and after the
payment by the Secured Parties of any other amount required by any provision of
law, remit the surplus from the Secured Parties’ account, if any, to Grantors.
To the maximum extent permitted by applicable law, each Grantor waives all
claims, damages, and demands against the Secured Parties arising out of the
repossession, retention or sale of the Collateral. Each Grantor agrees that the
Secured Parties need not give more than ten (10) days’ notice of the time and
place of any public sale or of the time after which a private sale may take
place and that such notice is reasonable notification of such matters. Each
Grantor shall remain liable for any deficiency if the proceeds of any sale or
disposition of its Collateral are insufficient to pay all amounts to which the
Secured Parties are entitled from Grantor, such Grantor also being liable for
the attorney costs of any attorneys employed by the Secured Parties to collect
such deficiency.





-13-




(b)

As to any Collateral constituting certificated securities or uncertificated
securities, if, at any time when the Secured Parties shall determine to exercise
their right to sell the whole or any part of such Collateral hereunder, such
Collateral or the part thereof to be sold shall not, for any reason whatsoever,
be effectively registered under Securities Act of 1933, as amended (as so
amended the “Act”), the Secured Parties may, in their discretion (subject only
to applicable requirements of law), sell such Collateral or part thereof by
private sale in such manner and under such circumstances as the Secured Parties
may deem necessary or advisable, but subject to the other requirements of this
Section 6(b), and shall not be required to effect such registration or cause the
same to be effected. Without limiting the generality of the foregoing, in any
such event the Secured Parties may, in their discretion, (i) in accordance with
applicable securities laws, proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof could be or shall have been filed under the Act; (ii) approach and
negotiate with a single possible purchaser to effect such sale; and (iii)
restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Collateral or part thereof. In addition to a
private sale as provided above in this Section 6(b), if any of such Collateral
shall not be freely distributable to the public without registration under the
Act at the time of any proposed sale hereunder, then the Secured Parties shall
not be required to effect such registration or cause the same to be effected but
may, in their discretion (subject only to applicable requirements of law),
require that any sale hereunder (including a sale at auction) be conducted
subject to such restrictions as the Secured Parties may, in their discretion,
deem necessary or appropriate in order that such sale (notwithstanding any
failure so to register) may be effected in compliance with the Bankruptcy Code
and other laws affecting the enforcement of creditors’ rights and the Act and
all applicable state securities laws.

(c)

Each Grantor agrees that in any sale of any of such Collateral, whether at a
foreclosure sale or otherwise, the Secured Parties are hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
law (including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications and restrict such prospective bidders and
purchasers to persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority, and each Grantor further
agrees that such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall the
Secured Parties be liable nor accountable to a Grantor for any discount allowed
by the reason of the fact that such Collateral is sold in compliance with any
such limitation or restriction.

(d)

Each Grantor also agrees to pay all fees, costs and expenses of the Secured
Parties, including, without limitation, reasonable attorneys’ fees, incurred in
connection with the enforcement of any of their rights and remedies hereunder.

(e)

Each Grantor hereby waives presentment, demand, protest or any notice (to the
maximum extent permitted by applicable law) of any kind in connection with this
Security Agreement or any Collateral.





-14-




(f)

Subject to the terms of the Intercreditor Agreement, the Proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
distributed by the Secured Parties in the following order of priorities:

FIRST, to each Secured Party in an amount sufficient to pay in full the
reasonable costs of such Secured Party in connection with such sale, disposition
or other realization, including all fees, costs, expenses, liabilities and
advances incurred or made by any Secured Party in connection therewith,
including, without limitation, reasonable attorneys’ fees;

SECOND, to the Secured Parties in amounts proportional to the Pro Rata share of
the then unpaid Secured Obligations of each Secured Party; and

FINALLY, upon payment in full of the Secured Obligations, to each Grantor or its
representatives, in accordance with the UCC or as a court of competent
jurisdiction may direct.

(g)

The costs of enforcing or pursuing any right or remedy hereunder, including
without limitation any repossession, sale, possession and management (including,
without limitation, reasonable attorneys’ fees), and distribution shall be borne
Pro Rata by the Secured Parties. Each Secured Party shall reimburse the other
Secured Parties, as applicable, for its Pro Rata share of all such costs
promptly upon demand.

7.

ACTIONS BY THE SECURED PARTIES AND AMENDMENTS. All actions, omissions and
decisions of the Secured Parties hereunder or any amendment of this Security
Agreement or any Note (each called herein an “Act of the Secured Parties”) shall
be determined by and require the written consent of the Majority Lenders. Each
Secured Party shall take such actions and execute such documents as may be
necessary to confirm or accomplish any Act of the Secured Parties.
Notwithstanding the foregoing, the consent of each affected Secured Party shall
be necessary to do the following to any Note:

(a)

reduce the percentage of the principal and interest amount of Loans whose
holders must consent to constitute Majority Lenders’ consent;

(b)

reduce the rate of or change the time for payment of interest on any Loan;

(c)

reduce the principal of or change the fixed maturity of any Loan;

(d)

make any change in the terms of any Note that adversely affects the right to
convert any Note or increases the conversion price of such Note (as described in
such Note); or

(e)

make any Loan payable in money other than that stated in the Purchase
Agreements.





-15-




8.

UNEQUAL PAYMENT BY GRANTORS. Each Secured Party agrees that if it shall obtain
or receive, through the exercise of any right granted to the Secured Parties
under this Security Agreement, the Intercreditor Agreement, the Guaranty, the
Notes or the Purchase Agreement or by applicable law, including, but not limited
to any right of set-off, any secured claim under Section 506 of the Bankruptcy
Code or any other security or interest, any payment or payments greater than its
Pro Rata share of all Loans, as measured immediately prior to the receipt of
such payment or payments, then (a) such Secured Party shall promptly purchase at
par (and shall be deemed to have thereupon purchased) from other Secured
Parties, a participation in the Loans of such other Secured Parties, so that
each Secured Party shall have received payments in proportion to its Pro Rata
share immediately prior to such transactions and (b) such other adjustments
shall be made from time to time as shall be equitable to ensure that the Secured
Parties share the benefits of such payment on a Pro Rata basis. The term “Loan”
as used in this paragraph shall include accrued interest thereon.

9.

INDEMNITY. Each Grantor agrees to defend, indemnify and hold harmless the
Secured Parties and their officers, employees, and agents against (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Security
Agreement and (b) all losses or expenses in any way suffered, incurred, or paid
by any Secured Party as a primary and direct result of transactions between any
Secured Party and any Grantor, whether under this Security Agreement or
otherwise (including without limitation, reasonable attorneys fees and
expenses), except for losses arising from or out of such Secured Party’s
negligence, bad faith or willful misconduct.

10.

REINSTATEMENT. This Security Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of any Grantor’s property and assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

11.

MISCELLANEOUS.

11.1.

Waivers; Modifications. None of the terms or provisions of this Security
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by each Grantor and the Majority Lenders. Each Secured
Party acknowledges that because this Security Agreement may be amended with the
consent of the Majority Lenders, each Secured Party’s rights hereunder may be
amended or waived without such Secured Party’s consent.





-16-




11.2.

Termination of this Security Agreement. Subject to Section 10 hereof, this
Security Agreement shall terminate upon (i) the payment and performance in full
of the Secured Obligations or (ii) the conversion of the Notes in accordance
with their terms, whichever occurs first.

11.3.

Successor and Assigns. This Security Agreement and all obligations of Grantors
hereunder shall be binding upon the successors and assigns of Grantors, and
shall, together with the rights and remedies of the Secured Parties hereunder,
inure to the benefit of the Secured Parties, any future holder of any of the
indebtedness and their respective successors and assigns. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein shall in any manner affect the lien granted
to the Secured Parties hereunder.

11.4.

Governing Law. In all respects, including all matters of construction, validity
and performance, this Security Agreement and the Secured Obligations arising
hereunder shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware applicable to contracts made and performed in
such state, without regard to the principles thereof regarding conflict of laws,
except to the extent that the UCC provides for the application of the law of a
different jurisdiction.

11.5.

Counterparts. This Security Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instruments.

[Signature pages follow]





-17-










IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its dilly authorized officer on the
date first set forth above.




GRANTORS:

 

 

 

 

 

IGI LABORATORIES, INC., AS GRANTOR

 

ADDRESS:

 

 

 

 

 

105 Lincoln Avenue

By:

/s/ Rajiv Mathur

 

Buena, New Jersey 08310

 

 

 

 

Printed Name:

Rajiv Mathur

 

TAXPAYER IDENTIFICATION NUMBER

 

 

 

 

Title:

President & CEO

 

01-0355758

 

 

 

 

 

JURISDICTION OF ORGANIZATION: DELAWARE

 

 

 

IMMUNOGENETICS, INC., AS GRANTOR

 

ADDRESS:

 

 

 

 

 

 

105 Lincoln Avenue

By:

/s/ Rajiv Mathur

 

Buena, New Jersey 08310

 

 

 

 

Printed Name:

Rajiv Mathur

 

TAXPAYER IDENTIFICATION NUMBER

 

 

 

 

Title:

President & CEO

 

52-1521639

 

 

 

 

 

 

 

JURISDICTION OF ORGANIZATION: DELAWARE

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

 

 

LIFE SCIENCES OPPORTUNITIES FUND
II L.P., AS SECURED PARTY

 

LIFE SCIENCES OPPORTUNITIES FUND (INSTITUTIONAL) II, L.P., AS SECURED PARTY

 

 

 

By:

Signet Healthcare Partners, G.P., its General
Partner

 

By:

Signet Healthcare Partners, G.P., its General
Partner

 

 

 

By:

/s/ James C. Gale

 

By:

/s/ James C. Gale

 

 

 

 

 

Printed Name:

James C. Gale

 

Printed Name:

James C. Gale

 

 

 

 

 

Title:

Managing Partner

 

Title:

Managing Partner




[Signature Page to the Security Agreement]











Schedule A

Location of Collateral




105 Lincoln Avenue, Buena, New Jersey, Buena Vista Township, 08310

Little Linc Warehouse, Lincoln Avenue, Vineland, New Jersey, 08360

















Schedule B

Deposit, Securities and Commodities Accounts




Name

Address

Account Number

Account Name

Bank of America

3680 East Landis
Avenue, Vineland, NJ
08360

0094 1955 8100

IGI, Inc. Funding Account

Bank of America

3680 East Landis
Avenue, Vineland, NJ
08360

0094 1955 8071

IGI, Inc. Operating Account

Bank of America

3680 East Landis
Avenue, Vineland, NJ
08360

0094 1955 8098

IGI, Inc. Payroll

Bank of America

3680 East Landis
Avenue, Vineland, NJ
08360

0094 1955 8055

IGI, Inc. Money Market
Account

Bank of America

3680 East Landis Avenue, Vineland, NJ  08360

0038 1259 8299

IGI, Inc.

First National
Merchant
Solutions

P.O. Box 3190, Omaha, NE   68103-0190

Merchant #8388520

IGI, Inc.

















Schedule C

Intellectual Property

Patents

 Docket
 No.

 Application
 Date or

 First
 Claimed

 U.S.
 Patent No.

 Inventor(s)

 Title

 Issue Date

 NVR-041

 March 13,
 1987

 5,104,736

 WALLACH

 REINFORCED
 PAUCILAMELLAR LIPID
 VESICLES

 April 14,
 1992 

 NVR-
 031CN

 March 13,
 1987

 5,147,723

 WALLACH

 PAUCILAMELLAR LIPID
 VESICLES 

 September 15,
 1992

 NVR-078

 March 3,
 1988

 5,160,669

 WALLACH
 ET AL.

 METHOD OF MAKING
 OIL FILLED
 PAUCILAMELLAR LIPID
 VESICLES

 November 3,
 1992

 NVR-
 046C2

 March 13,
 1987

 5,234,767

 WALLACH

 HYBRID
 PAUCILAMELLAR LIPID
 VESICLES 

 August 10,
 1993

 NVR-
 091CN

 March 28,
 1991

 5,256,422

 ALBERT
 ET AL.

 LIPID VESICLE
 CONTAINING WATER-
 IN-OIL EMULSIONS

 October 26,
 1993

 NVR-121

 September
 17, 1991

 5,260,065

 MATHUR
 ET AL.

 

 BLENDED LIPID
 VESICLES

 November 9,
 1993 

 NVR-215

 November 8,
 l993

 5,405,615

 MATHUR

 SUCROSE DISTEARATE
 LIPID VESICLES

 April 11, l995 

 NVR-214

 November 8,
 l993

 5,439,967

 MATHUR

 PROPYLENE GLYCOL
 STEARATE VESICLES

 August 8,
 l995














 NVR-
 031CN3

 February 3,
 l994

 5,474,848

 WALLACH

 PAUCILAMELLAR LIPID
 VESICLES

 December 12,
l995

 NVR-
 146CN

 November 7,
 1994

 5,510,117

 ABATE

 ENTRAPMENT VEHICLE
 AND METHOD

 April 23, 1996

 NVR-
 046C4

 May 31, l995

 5,628,936

 WALLACH

 HYBRID
 PAUCILAMELLAR LIPID
 VESICLES

 May 13, l997

 NVR-
 209C2

 September
 17, 1991

 5,643,600

 MATHUR

 LIPID VESICLES
 CONTAINING AVOCADO
 OIL UNSAPONIFIABLES

 July 1, 1997

 IMH-374

 April 11,
 1997

 5,756,014

 MATHUR

 HEAT RESISTANT LIPID
 VESICLES

 May 26, 1998

 IMH-386

 (IGEN)

 October 2,
 1998

 6,251,425

 MATHUR

 GLUCOSIDE-
 PACILLAMELAR
 VESICLES

 June 26, 2001

 IMH-392

 (IGEN)

 June 10,
 1999

 6,087,393

 MATHUR

 STABILIZED VITAMIN C
 FORMULATIONS

 July 11, 2000

 IMH-395

 (IGEN)

 September
 15, 1999

 6,309,664
 B1

 MATHUR
 ET AL.

 METHODS, USES AND
 COMPOSITIONS OF
 FLUID PETROLATUM

 October 30,
 2001

 IMH-392

 (IGEN)

 May 15,
 2000

 6,211,231
B1 

 MATHUR

 STABILIZED VITAMIN C
 FORMULATIONS

 April 3, 2001

 

 Sept. 25,
 2003

 7,205,006

 MATHUR,
 LAWRENCE
 & MILLS

 MAHONIA AQUIFOLIUM
 EXTRACT, EXTRACTION
 PROCESS &
 PHARMACEUTICAL
 COMPOSITION
 CONTAINING THE SAME

 April 17,
 2007

 12/017,932

 January 22,
 2008

 12/017,932

 MATHUR,
 LAWRENCE
 & LORENZO

 LIPID DERIVED FROM
 OLIVE OIL FATTY ACIDS

 

 NVR-083

 February 12,
 1991

 5,164,191

 TABIBI
 ET AL.

 LIPID VESICLES
 HAVING AN ALKYD AS A
 WALL-FORMING
 MATERIAL

 November 17,
 1992














 NVR-082

 July 25, 1991

 5,213,805

 WALLACH
 ET AL.

 LIPID VESICLES
 HAVING N,N-
 DIMETHYLAMIDE
 DERIVATIVES AS THEIR
 PRIMARY LIPID

 May 25, 1993

 NVR-086

 March 3,
 1988

 5,219,538

 HENDERSON
 ET AL.

 GAS AND OXYGEN
 CARRYING LIPID
 VESICLES

 June 15, 1993

 

 NVR-073

 March 9,
 1989

 5,234,915

 MATHUR
 ET AL.

 BIODEGRADABLE GEL

 August 10,
 1993

 

 NVR-
 148CN

 December 2,
 l992

 5,490,985

 WALLACH
 ET AL.

 EXTENDED DURATION
 ANTACID PRODUCT

 February 13,
 l996

 

 December
 23, 1996

 5,776,536

 MATHUR,
 TREMBLAY

 REDUCED FAT
 CHOCOLATE AND
 METHOD OF
 MANUFACTURE

 July 7, 1998

 NVR-282

 May 20, l994

 5,547,677

 WRIGHT

 ANTIMICROBIAL OIL-IN-
 WATER EMULSIONS

 August 20,
 l996

 NVR-298

 October 13,
 l994

 5,549,901

 WRIGHT

 ANTIMICROBIAL OIL-IN-
 WATER EMULSIONS

 

 August 27,
 l996

 NVR-
 127CN

 June 24, l994

 5,561,062

 VARANELLI
 ET AL.

 METHOD OF  INHIBITING VIRAL
 REPRODUCTION USING
 NON-PHOSPHOLIPID,
 PAUCIL AMELLAR
 LIPOSOMES

 October 1,
 l996

 NVR-311

 May 18, l995

 5,618,840

 WRIGHT

 ANTIBACTERIAL OIL-IN-
 WATER EMULSIONS

 

 April 8, l997

 NVR-310

 January 31,
 l995

 5,629,021

 WRIGHT

 MICELLAR
 NANOPARTICLES

 May 13, l997














 NVR-
 216CN

 April 11,
 l995

 5,665,380

 WALLACH
 ET AL.

 LIPID VESICLE FUSION
 AS A METHOD OF
 TRANSMITTING A
 BIOLOGICALLY ACTIVE
 MATERIAL TO A CELL

 September 9,
 l997

 NVR-325

 June 7, 1995

 5,730,989

 WRIGHT

 ORAL VACCINE
 AGAINST GRAM
 NEGATIVE BACTERIAL
 INFECTION (AS
 AMENDED)

 March 24,
 1998

 NVR-
 308CPA

 October 6,
 1995

 5,834,014

 WEINER
 ET AL.

 STIMULATION OF HAIR
 FOLLICES

 November 10,
1998

 NVR-
 299CPA

 

 6,034,073

 

 

 March 7,
2000

 IMH-390

 (IGEN)

 February 19,
 1999

 6,080,211

 MATHUR

 LIPID VESICLE-BASED
 FUEL ADDITIVES AND
 LIQUID ENERGY
 SOURCES CONTAINING
 SAME

 June 27, 2000

 IMH- 390CN

 (IGEN)

 June 26,
 2000

 6,371,998
 B1

 MATHUR

 LIPID VESICLE-BASED
 FUEL ADDITIVES AND
 LIQUID ENERGY
 SOURCES CONTAINING
 SAME

 April 16,
2002

 NVR-
 213CPCP
 A

 April 24,
 1997

 6,387,373
 B1

 WRIGHT,
 ET AL.

 VACCINES CONTAINING
 PAUCILLAMELLAR
 LIPID VESICLES AS
 IMMUNOLOGICAL
 ADJUVANTS

 May 14, 2002




Trademarks

 Trademark

Filing Date

Case No.

Registration No.

Renewal Date

 Miaj

February 10, 2005

IGW-0001DV

3407385

April 1, 2018

 

 ZAP A SPOT,
 United States

April 5, 1996

IMH-0353

2047607

March 25, 2017














 ZAP A SPOT,
 Canada

April 3, 1996

IMH-0354

TMA 508885

March 5, 2014

 ZAP A SPOT,
 Mexico

April 17, 1996

IMH-0355

524176

April 17, 2016

 ZAP A SPOT,
 European
 Community

October 2, 1996

IMH-0362

366690

October 2, 2016

 APPLY & DRY,
 United States

September 23, 1991

NVR-0097

1827972

March 29, 2014

 Novasome,
 United States

May 11, 1989

IMH-0057

1710953

September 1, 2012

 Novasome,
 Spain

June 26, 1993

NVR-0057ES

1769163

June 26, 2013

 Novasome,
 France

July 28, 1993

NVR-0057FR

93478240

July 27, 2013

 Novasome,
 Benelux

September 29, 1993

NVR-0258

544156

September 29, 2013




Copyrights

None.

Licenses

a)

License Agreement by and between Micro Pak, Inc. and Igen, Inc., dated December
13, 1995, as amended




b)

Agreement to Sublicense between Novavax, Inc. and Igen, Inc., dated September 5,
2006




c)

Agreement between Pharmachem Laboratories, Inc. and IGI, Inc., dated July 1,
2007




d)

Mutual Termination Agreement by and between Pharmachem Laboratories, Inc. and
IGI Laboratories, Inc. dated June 30, 2008




e)

Exclusivity, Manufacturing and Supply Agreement between Dermworx Incorporated
and IGI, Inc., dated August 23, 2007




f)

Exclusivity, Manufacturing and Supply Agreement between Dermworx Incorporated
and IGI, Inc., dated November 19, 2007














g)

Technology Rights Agreement by and among IGI, Inc., Igen, Inc. and Vetoquinol
USA, Inc., dated May 31, 2002

h)

License Agreement between IGI, Inc., Igen, Inc., Immunigenetics, Inc., and
Ethicon, Inc., dated August 28, 1998, as amended March 19, 2002

i)

License and Supply Agreement between IGI, Inc., on behalf of Micro Pak, Inc. and
Micro Vesicular Systems, Inc. and Estee Lauder Inc., dated December 2, 1992, as
amended August 26, 1994 and November 16, 2004

j)

Manufacturing and Supply Agreement by and among IGI, Inc., Immunogenetics, Inc.,
Igen, Inc. and Genesis Pharmaceutical Inc., dated February 14, 2001, as amended
August 3, 2004 and April 24, 2006

k)

License Agreement by and among IGI, Inc. and Michael Holick and A&D Biosciences
Inc., dated December 24, 2003

l)

Sublicense Agreement between IGI, Inc. and Tarpan Therapeutics, Inc., dated
April 14, 2004

m)

Sublicense Agreement between IGI, Inc. and Tarpan Therapeutics, Inc., dated May
4, 2004

n)

License Agreement by and between IGI, Inc., Micro Vesicular Systems, Inc.,
Micro-Pak, Inc. and Johnson & Johnson Consumer Products, Inc., dated March 31,
1995

o)

Manufacturing and Supply Agreement between Dr. Watts Skin Care and Beauty
Products LLC, and IGI, Inc., dated August 7, 2007(1)

p)

Manufacturing and Supply Agreement between Biasi Co. and IGI, Inc. dated
December 17, 2007(2)

q)

Patent and Know-How License Agreement by and between Perio-Tech Inc. and IGI,
Inc., dated February 6, 2006

r)

Novasome Supply and Collaboration Agreement by and between Bharat Biotech
International Limited and Novavax Inc., dated March 3, 2006

s)

Avian Flu Supply and Collaboration Agreement by and between Novavax Inc. and
Bharat Biotech International Limited, dated March 3, 2006

t)

License Agreement between Igen, Inc. and ImmunoGenetics, Inc., dated December
13, 1995

 

(1)

While the Company has terminated this agreement for non-payment, pursuant to
Section 7.6 thereof, certain obligations survive termination, including
warranties, indemnities, payment obligations, confidentiality and limitation of
liability.

(2)

While the Company has terminated this agreement for non-payment, pursuant to
Section 8.5 thereof, certain obligations survive termination, including
warranties, indemnities, payment obligations, confidentiality and limitation of
liability.











Domain Names




Website

Current
Owner

Domain
Name
Registry

Status

Renewal
Due
Date

Creation
Date

Askigi.com

SJCOM

eNom,
Inc.

Locked

2/4/10

2/4/99

Askigi.net

n/a

n/a

Available
for
registration

n/a

n/a

igilaboratories.com

unavailable

Network
Solutions,
LLC

Pending
Renewal or
Deletion

1/18/09

1/18/08

igilaboratories.net

SJCOM

eNom,
Inc.

Locked

1/18/10

1/18/08

igilaboratoriesinc.com

unavailable

Network
Solutions,
LLC

Pending
Renewal or
Deletion

1/18/09

1/18/08

igilaboratoriesinc.net

SJCOM

eNom,
Inc.

Locked

1/18/10

1/18/08

Igilabs.com

unavailable

Network
Solutions,
LLC

Pending
Renewal or
Deletion

1/18/09

1/18/08

Igilabs.net

SJCOM

eNom,
Inc.

Locked

1/18/10

1/18/08

igilabsinc.com

unavailable

Network
Solutions,
LLC

Pending
Renewal or
Deletion

1/18/09

1/18/08

igilabsinc.net

SJCOM

eNom,
Inc.

Locked

1/18/10

1/18/08

miaj.com

Biasi
Enterprise
Inc.

eNom,
Inc.

Active

3/28/10

3/28/05

miaj.net

Wayne
Forester

GoDaddy.
com

Ok

4/8/09

4/8/08












